Citation Nr: 9926096	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for Parkinson's disease 
as secondary to service-connected residuals of a compression 
type fracture at L-1.  

2.  Entitlement to service connection for arthritis of the 
back as secondary to service-connected residuals of a 
compression type fracture at L-1.  

3.  Entitlement to service connection for impotency as 
secondary to service-connected residuals of a compression 
type fracture at L-1.  

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a compression type fracture at L-1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

In April 1997, the Board noted that as to the claims for 
secondary service connection, the RO had not considered the 
issue of whether the veteran's service-connected low back 
disorder had aggravated disorders to include arthritis of the 
back, impotency, or Parkinson's disease.  Additionally, it 
was felt that additional development was warranted as to the 
issue of an increased evaluation for residuals of a 
compression type fracture of L1.  The remand decision noted 
that a VA examination from 1994 reflected that impotency was 
possibly the result of chronic pain syndrome, or due to other 
disabilities, to include arthritis of the back or Parkinson's 
disease.  The remand development requested included that the 
veteran be afforded VA orthopedic and urology examinations.  

Pursuant to a remand from the Board of Veterans' Appeals 
(Board) in April 1997, the veteran was afforded VA orthopedic 
and neurological examinations in May 1997.  The Board notes 
that X-ray of the lumbar spine at the time of this 
examination was negative (in contrast to a previous magnetic 
resonance imaging (MRI) conducted in March 1994 and lumbar 
spine X-rays taken in March 1994 and October 1994).  The 
previous MRI reflected a small herniated nucleus pulposus at 
the L5-S1 level extending down past the superior plate of S1.  
X-rays in March 1994 were interpreted as showing minimal 
degenerative joint disease with slight narrowing of joint 
space at L5-S1.  X-rays in October 1994 also revealed minimal 
degenerative changes "similar" to the March 1994 report.  

It was the examiner's opinion in May 1997, however, that 
examination and X-rays showed no evidence of the L1 fracture 
and no evidence of any appreciable arthritic changes about 
the lumbosacral spine.  In fact, it was opined that the 
changes present were less than one would expect in a man the 
veteran's age.  The examiner summarized that the veteran had 
no manifestations of the compression fracture involving L1 
and since there was no evidence on X-ray of any arthritis 
involving the spine, the etiology of this could not be 
described.  Therefore, the old, healed fracture involving L1 
could not have aggravated the Parkinsonism.  

A VA neurological examination was also accomplished in May 
1997 on a consultation basis.  The examination report reveals 
that the veteran had a tremor in the left upper extremity 
which was more pronounced with walking.  There was some 
rigidity and cogwheeling in that extremity as well.  Strength 
in the upper and lower extremity was full with normal 
sensation and symmetric reflexes.  Straight leg raising 
aggravated his lower back pain bilaterally at approximately 
20 degrees.  He was able to sit in a 90 degree posture 
without radicular symptoms.  The examiner agreed with the 
diagnosis of Parkinson's disease and added that while it was 
not caused by his low back injury, it seemed to be aggravated 
somewhat by the pain.  The examiner noted that the veteran 
reported a problem with impotence but was able to achieve an 
erection and therefore he was "neurologically intact."  

In the Board's April 1997 remand decision, the development 
requested in regard to the impotency issue included a 
urological examination with subsequent opinion regarding 
whether impotency was present, and, if so, whether it 
resulted from or is aggravated by the low back disorder, or 
whether it is the result of any other disability present, to 
include medications administered for other disabilities.  



In the claim at issue, instead of the urological examination 
requested, a neurological examination was conducted.  While 
the neurological evaluation report contains findings 
regarding the veteran's Parkinson's disease and low back, the 
examiner seems to disregard the veteran's complaints of 
impotence because he gave a history of being able to achieve 
an erection and because neurological evaluation was 
essentially normal.  The Board notes that the veteran 
reported the ability to achieve an erection at the time of 
the 1994 examination, but impotency was still diagnosed.  

Subsequent to these examinations, the RO, in June 1999, 
denied a rating in excess of 20 percent for the veteran's 
service-connected residuals of a compression fracture at L1 
noting that the requested orthopedic examination was 
essentially negative.  As to the issue of Parkinson's disease 
as secondary to the low back disorder, the RO determined that 
while the orthopedist and neurologist did not agree as to 
whether the back pain aggravated the Parkinson's disease, it 
was a "mute opinion" since the previous X-ray and MRI 
showed no arthritis in the T12-L-1 area and no residuals of 
the fracture of L-1 were shown on this examination.  The RO 
noted that while the veteran did have degenerative disc 
disease at L4-5 and L-5/S-1, in the form of bulging discs, 
there was no relationship shown to the fracture of L-1 in 
service.  The disease process "at L4-5 through S-1 [was] 
found to be the cause of the back pain and limitation of 
motion in the lumbar spine and, if conceded, the aggravation 
of Parkinson's disease."  As the evidence failed to 
establish a relationship between impotence and the low back 
disorder, that claim was also denied.  

Upon review of the examination reports, the Board finds that 
they are either unresponsive to the directives contained in 
the April 1997 remand or contradictory to previous clinical 
findings; resulting in a clouding of the issues currently 
before the Board.  The evaluation reports are, therefore, 
inadequate for rating purposes.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Ambiguous opinions cannot provide adequate 
bases for informed decisions.  Specifically, while the most 
recent lumbar spine examination was essentially normal, 
previous examinations have reflected degenerative changes at 
various areas in the back.  Thus, the Board is hesitant to 
attach a great deal of probative value to the findings made 
when previous examinations have resulted in such 
contradictory results.  Additionally, the requested 
urological examination was not conducted and the neurological 
evaluation as to the impotency issue is cursory at best.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The duty to assist has been 
held to include conducting a thorough medical evaluation so 
that the evaluation of a claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90, 92.  

While the Board regrets the delay entailed in another remand 
of this case, it finds that in view of the recent precedent 
in Stegall, supra, the case must be remanded for the 
following:  

1.  The Board notes that when this case 
was before it in April 1997, the issue of 
entitlement to service connection for 
arthritis of the back as secondary to 
residuals of a compression type fracture 
at L-1 was also on appeal.  Apparently, 
that issue was not addressed by the RO in 
the June 1999 Supplemental Statement of 
the Case (SSOC) in that the May 1997 
examination was negative for any report 
of arthritis.  As the claim is being 
remanded, in part, due to the Board's 
determination that the requested 
examinations are inadequate for rating 
purposes, and because additional 
examinations will be conducted, the RO 
should again address that issue.  
Moreover, there is nothing in the record 
to indicate that the issue was withdrawn 
by the veteran.  (NOTE:  The issue has 
been added to the title page of this 
decision and is considered as certified 
and developed for appellate 
consideration.)  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the service-connected 
residuals of a compression type fracture 
of L1.  All indicated X-rays and tests 
should be completed.  The examiner is 
also requested to provide his/her medical 
opinion as to the etiology of any other 
back disorders found, e.g., arthritis of 
the back.  The examiner should also 
provide specific comments as to whether 
there is any relationship between the 
veteran's service-connected low back 
disorder and any arthritis found in the 
lumbar spine.  Additionally, the examiner 
should also indicate if the veteran's 
service-connected low back disorder has 
aggravated arthritis of the back or 
Parkinson's disease, and, if so, what 
level of disability is attributable to 
aggravation.  The claims must be made 
available to the examiner prior to the 
examination.  

3.  The veteran should be afforded a VA 
urology examination.  All indicated tests 
should be accomplished and it is 
imperative that the examiner reviews the 
claims folder prior to the examination.  
The examination report should contain 
complete current diagnoses, and provide 
an opinion as to whether the veteran 
currently suffers from impotency, and if 
so, whether impotency results from or is 
aggravated by the service-connected low 
back disorder, or whether it is the 
result of any other disability present, 
to include medications administered for 
other disabilities.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
When the requested development is 
completed, the RO should readjudicate the 
veteran's claims to specifically include 
consideration as to whether secondary 
service connection may be granted for 
arthritis of the back, impotency, or 
Parkinson's disease on a causal basis or 
on the basis of being aggravated by a 
service connected disability..  The RO 
should also readjudicate the issue of 
entitlement to a rating in excess of 20 
percent for residuals of a compression 
type fracture at L1.  The veteran and his 
representative should then be furnished 
with a SSOC and afforded the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



